                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    SAPPHIRE CROSSING LLC,                        )
                                                  )
                          Plaintiff,              )
                                                  )
         v.                                       )    C.A. No. 18-1717 (MN) (CJB)
                                                  )    Consolidated
    QUOTIENT TECHNOLOGY INC.,                     )
                                                  )
                          Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on August 14, 2019, Magistrate Judge Burke issued a Report and

Recommendation (“the Report”) (D.I. 47) in this consolidated action, recommending that the Court

grant the motions to dismiss of Defendants Quotient Technology Inc., Intuit Inc., HealthEquity,

Inc., WEX Health, Inc., Xero, Inc., and Visa Inc.; 1

               WHEREAS, the Report further recommends that Plaintiff be granted 30 days in

which to file amended complaints; and

               WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the

Federal Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on

the face of the record;

               THEREFORE, IT IS HEREBY ORDERED this 29th day of August 2019 that the

Report and Recommendation is ADOPTED.

               Defendant Quotient Technology Inc.’s Rule 12(b(6) Motion to Dismiss for Failure
               to State a Claim (D.I. 6 in C.A. No. 18-1717) is GRANTED.


1
        The six motions are found at D.I. 6 in C.A. No. 18-1717 (MN) (CJB), D.I. 8 in C.A. No.
        18-1856 (MN) (CJB), and D.I. 10 in C.A. Nos. 18-2072 (MN) (CJB), 18-2074 (MN) (CJB),
        18-2075 (MN) (CJB), and 18-2076 (MN) (CJB). Pursuant to a joint motion filed by the
        parties on April 8, 2019, and granted by Judge Burke thereafter, these six cases have all
        been consolidated for pre-trial purposes with C.A. No. 18-1717 (MN) (CJB) being
        designated as the lead case. (D.I. 23).
               Defendant Intuit Inc.’s Motion to Dismiss Complaint for Failure to State a Claim
               (D.I. 8 in C.A. No. 18-1856) is GRANTED.

               Defendant HealthEquity, Inc.’s Motion to Dismiss Complaint for Failure to State a
               Claim (D.I. 10 in C.A. No. 18-2072) is GRANTED.

               Defendant Visa Inc.’s Motion to Dismiss Complaint for Failure to State a Claim
               (D.I. 10 in C.A. No. 18-2074) is GRANTED.

               Defendant WEX Health, Inc.’s Motion to Dismiss Complaint for Failure to State a
               Claim (D.I. 10 in C.A. No. 18-2075) is GRANTED.

               Defendant Xero’s Motion to Dismiss Complaint for Failure to State a Claim
               (D.I. 10 in C.A. No. 18-2076) is GRANTED.

               The respective complaints filed against each of the above-referenced defendants

and filed in each of the respective civil actions are DISMISSED WITHOUT PREJUDICE.

               IT IS FURTHER ORDERED that Plaintiff shall have thirty (30) days in which to

file amended complaints 2 to correct the deficiencies outlined in the Report and Recommendation.

Failure to do so against any defendant will result in the Court dismissing said defendant and closing

the related underlying action.

               IT IS FINALLY ORDERED that the stay is LIFTED.




                                                      The Honorable Maryellen Noreika
                                                      United States District Court Judge




2
       All of the amended complaints shall be filed in the consolidated action, 18-1717 (MN)
       (CJB). In addition, for each amended complaint filed, a redline comparison to the
       respective original complaint shall be attached as an exhibit to the amended complaint.


                                                 2
